IN THE COURT OF APPEALS
       FOR THE FOURTH APPELLATE DISTRICT OF TEXAS
                    SAN ANTONIO, TEXAS        FILED IN
                                                4th COURT OF APPEALS
                                                 SAN ANTONIO, TEXAS
 JAMES CLINTON COYLE,          §                08/31/2016 2:11:03 PM
 Appellant,                    §                    KEITH E. HOTTLE
                               §                         Clerk
 VS.                           §   NO. 04-16-00133-CV
                               §
 COYLE FAMILY FARM, INC.,      §
 Appellee.                     §

                     ON APPEAL FROM
                      CAUSE NO. 3208
                 COUNTY COURT AT LAW,
                 MEDINA COUNTY, TEXAS
         HONORABLE VIVIAN TORRES, JUDGE PRESIDING


            APPELLANT’S SUPPLEMENTAL BRIEF



                            ANTON E. HACKEBEIL
                            State Bar No. 08667150
                            P.O. Box 220
                            Hondo, Texas 78861
                            Tel: (830) 741-7001
                            Fax: (866) 743-4537
                            Email: tonyhackebeil@att.net
                            ATTORNEY FOR APPELLANT


ORAL ARGUMENT REQUESTED
                 IDENTITY OF PARTIES AND COUNSEL

Appellant:
James Clinton Coyle

Appellant’s Counsel:
Anton E. Hackebeil –Trial and Appeal
State Bar No. 08667150
P.O. Box 220
Hondo, Texas 78861
(830) 741-7001 Phone
(866) 743-4537 Facsimile
Email: tonyhackebeil@att.net

Appellee:
Coyle Family Farm, Inc.

Appellee’s Counsel:
John C. Chunn – Trial and Appeal
P.O. Box 396
Hondo, Texas 78861
(830) 426-3911 Phone
(830) 426-3911 Facsimile
Email: john@johnchunnlaw.com

Trial Court Judge:
Honorable Vivian Torres
Medina County Court at Law
1100 16th Street
Hondo, Texas 78861
(830) 741-6061 Phone
(830) 741-6064 Fax
Email: shanna.curiel@medinacounty.texas.org




                                                   i.
                            TABLE OF CONTENTS

                                                                      Page No.

Identity of Parties and Counsel                                              i.

Table of Contents                                                           ii.

Supplemental Summary of the Argument                                         1

Argument                                                                     2

Issue No. 1:
Did the trial court have jurisdiction and authority to enforce a
mediated settlement agreement and award possession of real property
pursuant to an action for forcible entry and detainer/eviction?

Prayer                                                                       2

Certificate of Compliance                                                    3

Certificate of Service                                                       4




                                                                             ii.
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Appellant, James Clinton Coyle, by and through Appellant’s

attorney of record, Anton E. Hackebeil, and pursuant to the provisions of Texas

Rules of Appellate Procedure, files this Supplement Brief. Appellant relies on

Appellant’s original Brief with regard to the Statement of the Case, Issue Presented

and Statement of Facts. Appellant’s Summary of the Argument is hereby

supplemented by this Supplemental Brief as noted hereinbelow.

            SUPPLEMENTAL SUMMARY OF THE ARGUMENT

      The Justice of the Peace court and County Court at Law of Medina County

did not have the authority to award possession of the real property and order eviction

since doing so was tantamount to enforcement of a mediated settlement agreement

which can only be done through a breach of contract action. In addition, the

provisions of the Mediated Settlement Agreement (“MSA”), as noted on pages 13

and 14 of that agreement, require that any disputes regarding the agreement shall be

first submitted to mediator Joe Casseb for mandatory mediation and in the event that

mediation is unsuccessful, the dispute would then be decided by binding arbitration.

If Joe Casseb is unavailable, then any dispute should be submitted to and decided by

Phylis Speedlin. The agreement upon which Appellee relies for relief requires that

the parties either participate in additional mediation, arbitration, or any action is

                                                                                        1
required to be brought only in the state district court in Medina County, Texas. Said

MSA referred to herein has been provided under Appendix Exhibit C to Appellant’s

original Brief.

ARGUMENT

Issue No. 1:
Did the trial court have jurisdiction and authority to enforce a mediated settlement
agreement and award possession of real property pursuant to an action for forcible
entry and detainer/eviction?

      Without abandoning and subject to arguments made in Appellant’s original

Brief, Appellant further relies on the terms of the MSA requiring that disputes over

the MSA shall be first mediated or submitted to binding arbitration. In addition,

although this section may be in somewhat conflict with the mediation and arbitration

provisions, the parties agreed in the MSA that any and all disputes arising from or

related to the agreement shall be brought only in the state district court in Medina

County, Texas.

      By these provisions in the MSA, Appellee’s relief cannot be pursued or

achieved in either the Justice of the Peace court of Medina County, Texas or the

County Court at Law of Medina County, Texas.

                                     PRAYER

      Appellant prays that this Court, based on argument and authority in both

Appellant’s original Brief and Supplemental Brief, reverse the judgment of the trial

                                                                                   2
court and remand this case to the trial court for proceedings consistent with the

opinion of reversal, or, reverse the judgment of the trial court and dismiss the forcible

entry and detainer/eviction action. Appellant further prays for any and all other relief

to which Appellant may be entitled.

                                         Respectfully submitted,


                                         /s/ Anton E. Hackebeil
                                         ANTON E. HACKEBEIL
                                         State Bar No. 08667150
                                         P.O. Box 220
                                         Hondo, Texas 78861
                                         Tel: (830) 741-7001
                                         Fax: (866) 743-4537
                                         Email: tonyhackebeil@att.net
                                         ATTORNEY FOR APPELLANT


                       CERTIFICATE OF COMPLIANCE

       I certify that this document complies with the typeface requirements of Tex.

R. App. P. 9.4(e) because it has been prepared in a conventional typeface no smaller

than 14-point font for text, 12-point for footnotes. I also certify that this document

contains approx. 511 words, excluding any parts exempted by Tex. R. App. P.

9.4(i)(1).


                                         /s/ Anton E. Hackebeil
                                         Anton E. Hackebeil

                                                                                       3
                       CERTIFICATE OF SERVICE

     This is to certify that on August 31, 2016, a true and correct copy of

Appellant’s Supplemental Brief and Appendix was served on John C. Chunn,

attorney for Appellee, P.O. Box 396, Hondo, Texas 78861, by electronic filing

manager.


                                   /s/ Anton E. Hackebeil
                                   Anton E. Hackebeil
                                   Counsel for Appellant




                                                                           4